 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH L. BRIDGERS,                                 No. 2:18-cv-0481 KJM KJN P
12                         Petitioner,
13                 v.                                     ORDER
14    J. GASTELO,
15                         Respondent.
16

17             Petitioner requested an extension of time to file and serve objections to the April 19, 2019

18   findings and recommendations. Good cause appearing, IT IS HEREBY ORDERED that:

19             1. Petitioner’s motion for an extension of time (ECF No. 20) is granted; and

20             2. Petitioner shall file and serve his objections on or before June 14, 2019.

21   Dated: May 3, 2019

22

23

24
     brid481.eot
25

26
27

28
